DISMISS; and Opinion Filed December 7, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01013-CV

               MAXIMUSALLIANCE PARTNERS, LLC, Appellant,
                                    V.
          KATOEN NATIE USA, INC., KATOEN NATIE GULF COAST, INC.,
             KATOEN NATIE NV, KATOEN NATIE LOUISIANA, LLC,
            BATON ROUGE POLYMERS TERMINAL, LLC, CHAMBERS
          COUNTY LOGISTICS TERMINAL, LP AND CHAMBERS COUNTY
                        ASSOCIATES, INC., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-16379-H

                            MEMORANDUM OPINION
                        Before Justices Fillmore, Myers, and Whitehill
                                  Opinion by Justice Fillmore
       The Court has before it appellant’s unopposed motion to dismiss the appeal. Appellant

states the parties have reached a settlement of all claims in this case. We grant appellant’s

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

151013F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

MAXIMUSALLIANCE PARTNERS, LLC,                     On Appeal from the 160th Judicial District
Appellant,                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-11-16379-H.
No. 05-15-01013-CV        V.                       Opinion delivered by Justice Fillmore,
                                                   Justices Myers and Whitehill participating.
KATOEN NATIE USA, INC.,
KATOEN NATIE GULF COAST, INC.,
KATOEN NATIE NV,
KATOEN NATIE LOUISIANA, LLC,
BATON ROUGE POLYMERS
TERMINAL, LLC, CHAMBERS
COUNTY LOGISTICS TERMINAL, LP
and CHAMBERS COUNTY
ASSOCIATES, INC.
Appellees.

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of this appeal.


Judgment entered this 7th day of December, 2015.




                                            –2–